



WARNING


The court hearing this matter
    directs that the following notice should be attached to the file:

The
    court has ordered the exclusion of the public from the hearing of this case
    under subsection 135(2) of the
Courts of
    Justice Act
, R.S.O. 1990, c. C-43, as amended, and has expressly prohibited
    the disclosure of any information about the identity of the children and
    parties in this case.  This subsection
    and subsection 135(3) of the
Courts of
    Justice Act
, which deals with the consequences of failure to comply with
    subsection 135(2), read as follows
:





135.
(2)
Exception
.

The court may
          order the public to be excluded from a hearing where the possibility of
          serious harm or injustice to any person justifies a departure from the general
          principle that court hearings should be open to the public.







(3)
Disclosure
          of information
.
Where a
          proceeding is heard in the absence of the public, disclosure of information
          relating to the proceeding is not contempt of court unless the court
          expressly prohibited the disclosure of the information.





Punishment
    for contempt is set out in
subrules
31(5) and 31(6)
    of the
Family Law Rules
, O. Reg.
    114/99, which state as follows:





(5)
Contempt
          orders.
If the court finds a person in contempt of the
          court, it may order that the person,







(
a
)

be imprisoned for any period and on any conditions that
          are just;







(
b
)

pay a fine in any amount that is appropriate;







(
c
)

pay an amount to a party as a penalty;







(
d
)

do anything else that the court decides is appropriate;







(
e
)

not do what the court forbids;







(
f
)

pay costs in an amount decided by the court; and







(
g
)

obey
any other order.







(6)
Writ
          of temporary seizure
.

The
          court may also give permission to issue a writ of temporary seizure (Form
          28C) against the person's property.










CITATION: S.P. v. R.P., 2011
          ONCA 336





DATE:
          20110502



DOCKET: C52096



COURT OF APPEAL FOR ONTARIO



MacPherson, MacFarland and Epstein JJ.A.



BETWEEN



S.P.



Applicant (Respondent)



and



R.P.



Respondent (Appellant)



Avra
Rosen and Nadine Waldman, for
          the appellant



Dani

Frodis
,
          for the respondent



Heard: February 28, 2011



On appeal from the order of Justice Victor Paisley of the
          Superior Court of Justice dated April 16, 2010.



MacPherson J.A.:



A.

INTRODUCTION

[1]

In
    this family law appeal, the appellant R.P. (the husband) appeals the order of
    Paisley J. of the Superior Court of Justice dated April 16, 2010, requiring the
    husband to pay the respondent S.P. (the wife):

·

the
    sum of $260,000 for child support arrears for the third child of the marriage
    (TC);

·

the
    sum of $203,000 for spousal support arrears; and

·

the
sum of $2,000 per month for ongoing spousal
    support on an indefinite basis.

[2]

The
    husband also appeals the costs order of the trial judge dated November 29,
    2010, requiring the husband to pay $107,082.50 in costs.

B.

FACTS

(1)

The parties and the events

[3]

The
    husband and wife married on September 8, 1973, separated after more than 18
    years of marriage on December 31, 1991 (the separation date), and divorced on
    May 5, 2000.

[4]

The
    parties have three children, a daughter born on August 12, 1978, a son born on
    February 27, 1981, and a daughter TC, born on May 13, 1985. Today these
    children are 32, 30 and 25 years old.

[5]

The
    wife was a full-time homemaker from the birth of the first child in 1978 until
    the separation date, a period of more than 13 years. Following the separation
    date, she completed an 18-month law clerk course at

Seneca
College.
    Since the summer of 1993, she has worked as a corporate law clerk.

[6]

The
    husband is a chartered accountant. He was a partner at Ernst & Young LLP
    from 1984 to 1991, Vice President (Finance) of a company listed on the New York
    Stock Exchange from July 1991 to June 1995, and Vice President (Finance) and
    Chief Financial Officer of a company listed on the Toronto Stock Exchange from
    September 1996 to December 1999. Since 2000, he has served as a senior
    financial officer of several companies, working in a consulting capacity.

[7]

The
    wife has not cohabitated with anyone since the separation date. The husband
    moved in with his current wife at the separation date. There are no children of
    the husbands second marriage.

[8]

TC,
    the youngest child, was six years old at the separation date. She attended
Dalhousie
University
    in

Halifax from
    2003 to 2007, graduating with a Business Management degree. As a graduation
    gift, her mother paid for her to take a three-week trip to
Europe
    with her older sister. On her return, TC began looking for full-time
    employment, which she obtained commencing September 17, 2007.

[9]

On
    September 22, 1993, the husband and wife entered into a Separation Agreement.
    The wife was given sole custody of the three children.

[10]

The
    husband agreed to pay child support of $1611.11 per month for each of the three
    children.

[11]

The
    husband agreed to pay spousal support on a sliding scale - $1,250 per month
    from 1993 to 1996, $833.33 per month for 1997, $666.66 per month for 1998,
    $416.66 per month for 1999, and $1 annually thereafter.

[12]

There
    was a cost-of-living-allowance (COLA) clause for spousal and child support
    and a clause providing for variation by mutual agreement or by application to
    the Court if there is a material change in circumstances.

[13]

The
    husband left a corporate position in June 1995 and did not obtain a new
    position until September 1996. The wife agreed to accept reduced spousal and
    child support. In 1997, the husband advised the wife that he had a new job with
    a salary of $140,000. The wife again agreed to accept reduced support over the
    next three years.

[14]

In
    1996 and 1997, the husband and wife signed three documents amending their
    separation agreement. The result of these amendments for the years 1996 to 1999
    was that the husband paid substantially less for both spousal and child support
    than he would otherwise have paid under the Separation Agreement.

[15]

In December 1999, the husband said that he could
    restore child support payments to the original amount set out in the Separation
    Agreement. In 2002, he advised that he was unemployed again and would be unable
    to pay any child support. In August 2003, the husband resumed paying child
    support for TC, who was commencing her studies at

Dalhousie
University.

[16]

From 1995 (the year before the first amending
    agreement) to 2007 (the year the wife commenced legal proceedings), the
    parties gross incomes were:



Calendar Year

Husband($)

Wife($)



1995

487,462

?



1996

75,975

44,847



1997

325,804

49,733



1998


168,954


37,863




1999


191,998


32,567




2000


487,837


37,643




2001


9,460


41,818




2002


119,634


46,049




2003


294,221


45,780




2004


273,657


57,273




2005


64,438


66,054




2006


160,079


66,043




2007


197,725


75,010




[17]

In July 2003, the wife called the husband to request
    copies of his tax returns and income information that was required to complete
    a student loan application for TC. The husband had not paid any child support
    since January 1, 2002 and the wife was under the impression that he was still
    unemployed. During this conversation, the husband admitted that he had resumed
    employment and earned $100,000 in 2002.

[18]

It was at this juncture that the wife began to think
    that the husband had not been fair with her and the children with respect to
    support. She began to request financial disclosure from him, which he ignored.

[19]

On August 30, 2007, the wife filed an application
    seeking income disclosure and retroactive child and spousal support. Over time,
    the application was amended until the claim went to trial in 2010 for arrears
    of child and spousal support and ongoing spousal support.

(2)

Paisley J.s decision

[20]

After
    a seven-day hearing, with testimony from the husband and wife, the application
    judge rendered a decision strongly in
favour
of the
    wife. He found that TC was a dependent child of the marriage until she
    commenced full time employment in September 2007. He also found that the
    husband intentionally failed to disclose to the [wife] the benefits he
    received from the date of separation, during negotiations leading to the
    separation agreement and the amendments to it, until disclosure was ordered
    during the course of this litigation. The application judge also noted that
    [t]
he
disparity in the real income of the parties
    from the date of separation was substantial. He found that the husband did not
    advise the wife that he had obtained stock options from a subsequent
    employerworth $175,375 in 1999, which could have been exercised by him while
    he was underpaying support. He concluded, based on the expert testimony of
    Andrew Freedman, who prepared a report for the wife, that in the period
    1995-2010 the husbands real income was $4,900,000 and the wifes real income
    was $783,738.

[21]

The
    application judge recorded that the wifes claim for arrears of child support
    [for TC only] amounts to $260,000 and $203,000 for arrears of spousal support.
    He concluded:

The
    Respondent has not acted equitably towards his former wife and his children. He
    has received a windfall benefit, in that the Applicant was unable to claim all
    arrears that would have been owed to her with respect to the parties elder two
    children. The Applicants claim is allowed as requested. She is owed $463,000
    for arrears of support, and $2,000 per month ongoing support.

[22]

The
    trial judge awarded costs of $107,082.50 to the wife.

[23]

The
    husband appeals the application judges decision. He challenges the awards of
    retroactive child and spousal support and ongoing spousal support. He also
    contests the costs award.

C.

ISSUES

[24]

The
    husband raises the following issues:

(1)

Did
    the wife have standing to make a claim of retroactive child support for her daughter TC?

(2)

If
    the answer to (1) is yes, did the application judge err by making an  award of retroactive child support for
    TC?

(3)

If
    the answer to (2) is no, did the application judge err by awarding retroactive child support for TC from
    1995 to 2007?

(4)

Did
    the application judge err by fixing the amount of retroactive child support for TC at $260,000?

(5)

Did
    the application judge err by awarding retroactive spousal support to the wife?

(6)

If
    the answer to (5) is no, did the application judge err by awarding retroactive spousal support to the
    wife from 1995 to 2010?

(7)

Did
    the application judge err by fixing the amount of retroactive spousal support at $203,000?

(8)

Did
    the application judge err by awarding ongoing spousal support of  $2,000 per month?

(9)

Did
  the application judge err by awarding the wife costs fixed at $107,082.50?

D.

ANALYSIS

(1)

The wifes standing to seek
    retroactive child support for TC

[25]

The husband contends that the wife has no standing to
    advance a claim for retroactive child support for TC because her application
    under the
Divorce Act
, R.S.C. 1985,
    c. 3, was not made until February 2, 2009 and, by that time, TC was no longer a
    child of the marriage.

[26]

Section 2(1) of the
Divorce
    Act
provides:

In this Act ... child of the marriage means a
    child of two spouses or former spouses who, at the material time, ... is of the
    age of majority or over and under their charge but unable, by reason of
    illness, disability or other cause, to withdraw from their charge or to obtain
    the necessaries of life.

[27]

In
    February 2009, TC was 23 years old and living in Korea with her boyfriend.

[28]

However,
    I am not prepared to accept that February 2, 2009 is the relevant date.  That is the date on which the wife,
    representing herself, filed an Amended Application seeking retroactive child
    support for TC under the
Divorce Act
.  However, for several years before, the wife,
    representing herself, had tried with little success to obtain financial
    disclosure from the husband with a view to making a claim for retroactive child
    and spousal support.  Moreover, and
    importantly, she made an application for these categories of relief on August
    30, 2007.  It is true that she did not
    cite the
Divorce Act
or any other
    statute in this application.  However, I
    hardly regard this omission as fatal in the context of a self-represented
    litigant doing her best to complete the relevant application document.  Accordingly, I conclude that the relevant
    date for determining whether TC was a child of the marriage within the
    meaning of s. 2(1
)(
b) of the
Divorce Act
is August 30, 2007.

[29]

TC
    finished her studies and graduated from Dalhousie University in June 2007.  When she returned from her three-week
    European vacation, she resumed living with her mother and began immediately
    looking for a job.  She was successful
    and started to work on September 17.

[30]

The
    husband contends that TC was a child of the marriage only until April 2007,
    when TC completed her full-time studies, or, at the latest, when she graduated
    in June 2007.

[31]

I
    disagree.  In
Thompson v. Ducharme
(2004),
237 D.L.R.
    (4th) 596
(Man. C.A.),
Kroft
J.A. said at
para
. 14:

[W]
hile
the meaning
    of charge has some uncertainty, the act of withdrawing from the charge of a
    parent is an act performed by the child. The word charge may be somewhat
    ambiguous, but I am quite sure that as used in s. 2(1) of the
Act
, it is intended to be an economic
    term.  To be in the charge of a parent
    means, as s. 15.1
says,
that a parent pays for the
    support of the child.  That means care.

[32]

TC
    remained a charge of her mother until she started work on September 17,
    2007.  I see nothing in the conduct of
    either TC or the wife in the three months between TCs graduation from
    university and her commencement of her employment that would disqualify her as
    a child of the marriage. A modest transition  involving a brief holiday
    followed by a genuine search for employment 
between  a
four-year university program and the
    start of a new job is not, in my view, outside the ambit of the notion of
    parental charge in s. 2(1) of the
Divorce
    Act
: see, for example,
Hartshorne v.
    Hartshorne
(2010), 82 R.F.L. (6th) 1 (B.C. C.A.), at
para
.
    76;
Erickson v. Erickson
(1999)
,
175 N.S.R. (2d) 185 (Sup. Ct.), at
para
. 12; and
Daye v.
Ekkebus
, 2008 BCSC 362, at
para
.
    10.

[33]

Accordingly,
    I conclude that the application judge was correct to grant standing to the wife
    to make a claim for retroactive child support for TC.

(2)

Is retroactive child support for TC
    appropriate?

[34]

The
    husband submits that the application judge misinterpreted and misapplied the
    test in
D.B.S.

v. S.R.G.
, [2006] 2 S.C.R. 231 (
D.B.S.
), regarding retroactive child support.

[35]

In
D.B.S.
,
Bastarache
J. emphasized at
para
. 99 that in considering the
    question of retroactive support, a court should strive for a holistic view of
    the matter and decide each case on the basis of its particular facts.
Bastarache
J. also set out at
paras
.
    100-116 four factors that should be considered in making a retroactive child
    support order, noting that none of the factors is decisive:  the reason why support was not sought
    earlier, the conduct of the
payor
parent, the
    circumstances (both past and current) of the child, and potential hardship on
    the
payor
parent flowing from a retroactive award.

[36]

The
    application judge addressed only the conduct of the
payor
parent.  I will consider all four
    factors.

[37]

With
    regard to delay, it was reasonable for the wife to seek voluntary disclosure
    from the husband before commencing litigation. The husband was unresponsive to
    her reasonable inquires.  Accordingly,
    this factor
favours
the wife.

[38]

The
    application judge dealt comprehensively with the husbands conduct.  He criticized it in forceful language. I
    agree with his critique. Under the Separation Agreement, the husband had an
    obligation of full disclosure  in all significant matters affecting the
    health, education and welfare of the children. However, the husband negotiated
    significant reductions in his child support payments without disclosing to the
    wife his exercise of valuable stock options, his receipt of generous severance
    packages, the fact and effect of his rare book donations to the University of
    Toronto on his tax situation, and his returns to work after periods of
    unemployment.  His secrecy and silence in
    all of this was highly reprehensible.

[39]

The
    circumstances of TC present a mixed picture.  Looking backward, the wife testified about how difficult it was to raise
    three children on a very modest law clerks salary over many years.  She also testified that money was a constant
    source of worry for TC while she was at university.  On the other hand, TC was self-supporting by
    2010.

[40]

There
    was no evidence that a retroactive child support payment would cause hardship
    to the husband.  Indeed, his income in
    2009 and 2010 was $192,000 each year.  His income tax in 2009 was $19,000 and in 2010 was $8,000. The husband
    has no other child dependants. I also rely on Justice
Bastaraches
comment at
para
. 116 of
D.B.S.
that hardship for the
payor
parent
is
much less of a concern where it is the product of
    his/her own blameworthy conduct. In this case, the husband improperly reduced
    his child support payments and presented a misleading picture of his financial
    circumstances.

[41]

Weighing
    these four factors together, I conclude that the application judge was correct
    to make a retroactive child support order in
favour
of TC.

[42]

I
    make one final observation.  In
D.B.S.
,
Bastarache
J. said at
para
. 97:

Lest I be interpreted as discouraging
    retroactive awards, I also want to emphasize that they need not be seen as
    exceptional. It cannot only be exceptional that children are returned the
    support they were rightly due. Retroactive awards may result in
    unpredictability, but this unpredictability is often justified by the fact that
    the
payor
parent chose to bring that unpredictability
    upon him/herself.  A retroactive award
    can always be avoided by appropriate action at the time the obligation to pay
    the increased amounts of support first arose.

In my view, this passage is entirely apposite to this appeal.

(3)

The time frame for the retroactive child
    support order in
favour
of TC

[43]

The
    husband contends that the application judge erred by awarding retroactive child
    support to 1995.  Relying on the general
    rule in
D.B.S.
at
para
. 118, he submits that an award of retroactive child
    support for TC would be triggered by the wifes application on August 30, 2007
    and go backwards, at most, three years:
D.B.S.
at
para
. 123.

[44]

I
    do not accept this submission.  The
    application judge explicitly relied on the exception to the general rule that
    is also articulated in
D.B.S.
,
    namely, if the
payor
parent engages in blameworthy
    conduct, then the presumptive date of retroactivity moves back to the time of
    that conduct.  As explained by
Bastarache
J. at
para
. 124:

The date when increased support
    should have been paid, however, will sometimes be a more appropriate date from
    which the retroactive order should start.  This situation can most notably arise where the
payor
parent engages in blameworthy conduct. Once the
payor
parent engages in such conduct, there can be no claim that (s
)he
reasonably believed his/her childs support entitlement was being met. This
    will not only be the case where the
payor
parent
    intimidates and lies to the recipient parent, but also where (s
)he
withholds information.  Not disclosing a material change in circumstances  including an
    increase in income that one would expect to alter the amount of child support
    payable  is itself blameworthy conduct.  The presence of such blameworthy conduct will move the presumptive date
    of retroactivity back to the time when circumstances changed materially.  A
payor
parent
    cannot use his/her informational advantage to justify his/her deficient child
    support payments.

[45]

In
    1996, the husband negotiated a significant reduction in child support even
    though his income in 1995 was $487,462.  This was blameworthy conduct.

[46]

Over
    the next three years (1997-1999) under the amending agreements he negotiated,
    the husband paid spousal and child support of $46,656, $37,863 and $32,567
    instead of the amounts contemplated in the original Separation Agreement,
    namely, $68,000, $66,000 and $63,000 plus COLA each year.

[47]

The
    husbands income in those three years was $325,804, $168,954 and $191,998.  He paid income tax of $502, $843 and $8,794.

[48]

These
    numbers are startling.  The husband
    clearly could have met  easily  his support obligations to his family
    throughout this entire period.  His
    refusal to do so was blameworthy conduct.

[49]

Accordingly,
    I conclude that the application judge was correct in the way he applied
D.B.S.
to determine that the time frame
    for retroactive support was 1995 to 2007.

(4)

The amount of retroactive child support for TC

[50]

The
    husband contends that the application judge erred by fixing the amount of
    retroactive child support for TC at $260,000.

[51]

I do not accept this submission. It is true that
    the parties had entered into a Separation Agreement and that there was no
    request to have it entirely set aside. Despite the application judges finding
    at
para
. 11 of the husbands intentional failure to
    disclose to the Applicant the benefits he received from the date of separation,
    during negotiations leading to the separation agreement and the amendments to
    it, there was no consideration of the test required to set aside an agreement
    negotiated by the parties with the benefit of counsel.

[52]

That said
,
the Separation
    Agreement did provide for variation.  Clause 13 of the agreement states that, Sections 7,8,9,10,11 and 12 may
    be varied by mutual agreement or by application to the Court if there is a
    material change of circumstances.

[53]

The test for a material change of circumstances is set
    out by the Supreme Court of Canada in
Miglin
v.
Miglin
, [2003] 1 S.C.R. 303,
in
the context of
    determining whether spousal support should be awarded, given a release of
    spousal support
in
a separation agreement.  At paragraph 88, the court stated:

The
parties

intentions
, as
    reflected by the agreement, are the backdrop against which the court must
    consider whether the situation of the
parties
at the time of the application makes
    it no longer appropriate to accord the agreement conclusive weight.  We
    note that it is unlikely that the court will be persuaded to disregard the
    agreement
in
its
    entirety but for a significant
change

in
the
parties

circumstances
from what
    could reasonably be anticipated at the time of negotiation.  Although the
change
need not be radically
    unforeseen, and the applicant need not demonstrate a causal connection to the
    marriage, the applicant must nevertheless clearly show that,
in
light of the new
circumstances
, the
    terms of the agreement no longer reflect the
parties

intentions
at the time of execution and the
    objectives of the Act.  Accordingly, it will be necessary to show that
    these new
circumstances
were not reasonably anticipated by the
parties
, and have led to a situation that
    cannot be condoned.

[54]

In this case, the fact that the parties revisited the
    Separation Agreement upon a moderate change in the husbands income can be seen
    to reflect the parties intention in relation to the circumstances under which
    variation would be appropriate.  Given
    the husbands request to revisit the terms of the Separation Agreement when his
    income level changed, he must accept that the same type of change justifies a
    variation in the wifes favour.

[55]

Clause 8 of the Separation Agreement states
    that, it is the parties expectation that within a reasonable period of time,
    the wifes income will increase, commensurate with her experience.  In fact, the wifes income
decreased
from 1997 to 1998 and did not
    rally until 2004.   The wifes low income
    during this period can easily be viewed as
causally
    connected to the marriage given that the wife was out of the work-force from
    the birth of the first child until the date of separation 13 years later.  Causal connection to the marriage is not
    required for a finding of material change, but it certainly strengthens the
    case for variation.

[56]

Moreover, as set out by
    Justice
LHeureux-Dubé
in
Willick
v.
Willick
, [1994] 3 S.C.R. 670,
a
    proper variation of child support where a mothers income increases takes into
    account the needs of the children as well as the increased income of the wife. An
    increase in the mothers income could very well lead to a conclusion that
    although the amount of spousal support should be reduced, the amount of child
    support should be commensurately raised in order to address realistically the
    situation of the family and the fact that child support had previously been
    understated because of its interrelationship with the means of the
payor
.

[57]

Conversely, here, where the wifes income was
    lower than anticipated, and the fathers income was quite high for a number of
    the years in question, it is appropriate for the amount of the child support to
    more closely reflect the means and standard of living of the
payor
parent.

[58]

For these reasons, I see no reason to interfere
    with the trial judges implicit finding of a material change in circumstances
    and his decision to accordingly award child support arrears in excess of those
    specified under the Separation Agreement and instead in accordance with the
Child Support Guidelines
.  The application judge explicitly accepted the
    report of the husbands income prepared by the wifes expert, Andrew Freedman
    of Cole Valuation Partners Limited, and calculated the amount of child support
    owing on that basis.

(5)

Retroactive spousal support

[59]

The
    principles relating to the award of retroactive spousal support are similar to
    those considered in the award of retroactive child support. In
Kerr v.
Baranow
,
2011 SCC 10, Cromwell J. for the court stated at
para
.
    207:

similar
    considerations to those set out in the context of child support are also
    relevant in deciding the suitability of a retroactive award of spousal
    support. Specifically, these factors are the needs of the recipient, the
    conduct of the
payor
, the reason for the delay in
    seeking support and any hardship the retroactive award may occasion on the
payor
spouse. However, in spousal support cases, these
    factors must be considered and weighed in light of the different legal
    principles and objectives that underpin spousal as compared with child support.

[60]

For
    reasons similar to those dealing with retroactive child support for TC, the
    wife is entitled to at least some retroactive spousal support.  At a minimum, from 1996 to 1999 the spousal
    support she received was unfairly reduced by her acceptance of the
    misinformation coming from the husband.

(6)

The time frame for retroactive
    spousal support

[61]

The
    application judge awarded the wife retroactive spousal support from 1995 to
    2010 in the amount of $203,000.  The
    husband contends that this award is completely inconsistent with the Separation
    Agreement, which provided for sliding-scale and time-limited spousal support.

[62]

For the reasons already outlined in relation to the
    quantum of the award of child support, the application judge was also in my
    view justified in varying the terms of the Separation Agreement in relation to
    the quantum and duration of spousal support.

[63]

The wifes income did not increase in the manner
    contemplated by the parties at the time of negotiating the Separation
    Agreement, and the husband set a low bar for a material change in
    circumstances when he himself requested a variation on the basis of a drop in
    income.

[64]

On an appeal of a decision ordering spousal
    support, the appellate court should not overturn the order unless the reasons
    disclose an error
in
principle, a significant misapprehension of the evidence, or unless the order
    was clearly wrong:
Hickey v. Hickey
,
    [1999] 2 S.C.R. 518 at
para
.  11.

[65]

While I do not believe that the application judge erred
    in making some variation to the amount of spousal support owing under the
    Separation Agreement, I do think he erred in principle in ignoring the terms of
    the Separation Agreement altogether.

[66]

Under the Separation Agreement, spousal support was to
    be relatively low, provided on a sliding scale and time-limited.  Clause 8(2)(e) of the Agreement provided that
    spousal support continue in the amount of $1.00 per year from January 1, 2000
    onwards such that the door to variation was kept open.  It is also important to note that the child
    and spousal support provisions were not agreed to in isolation but were made in
    the context of the entire agreement including the division of matrimonial
    property.

[67]

This given, the Separation Agreement negotiated by the
    parties should still serve as a guide as to what the parties may have agreed to
    in terms of spousal support had the new circumstances been known at the time of
    the negotiation.  As explained by

Wilson J. in
Richardson v. Richardson
, [1987] 1 S.C.R. 857, at pp. 869-70 and later
    endorsed by
LHeureux-Dubé
J. in
Willick
v.
Willick
,
    [1994] 3 S.C.R. 670, different considerations apply to the extent to which an
    agreement will restrict a courts jurisdiction to award spousal support versus
    child support
:

This inter-relationship [between spousal maintenance
    and child support] should not, however, lead us to exaggerate its extent or
    forget the different legal bases of the support rights.  The legal basis
    of child maintenance is the parents' mutual obligation to support their
    children according to their need.  That obligation should be borne by the
    parents in proportion to their respective incomes and ability to pay:
Paras
v.
Paras
,
supra
.... 
    Child maintenance, like access, is the right of the child:
Re
Cartlidge
and
Cartlidge
,
[1973] 3 O.R. 801 (

Fam. Ct.).  For this reason, a
    spouse cannot barter away his or her child's right to support in a settlement
    agreement.  The court is always free to intervene and determine the
    appropriate level of support for the child....  Further, because it is the
    child's right, the fact that child support will indirectly benefit the spouse
    cannot decrease the quantum awarded to the child.

[68]

In this case, the parties agreed to a relatively low
    level of spousal support that was time-limited.  Accordingly, it was in my view an error in principle to award spousal
    support in an amount higher than the highest amount originally agreed to by the
    parties and to additionally award ongoing support.

[69]

Certainly, the wife is entitled to receive everything
    that she was owed under the original Separation Agreement in the 1996-1999
period
.

[70]

In
    my view, bearing in mind the time-limited foundation of the spousal support
    clause of the Separation Agreement, it would have been appropriate for spousal
    support to continue throughout 2000, 2001, 2002 and 2003, during which time the
    wifes income was $37,643, $41,818, $46,049 and $45,780, amounts similar to her
    income in the 1996-1999 period.

[71]

In
    2004, the picture changed.  The wifes
    income was $57,273, followed by $66,054 in 2005, $66,043 in 2006 and $75,010 in
    2007.  It seems to me that by 2004, the
    wife was self-sufficient and, against the backdrop of the sliding scale and
    time-limited regime negotiated in the Separation Agreement, no longer entitled
    to spousal support.

(7)

The amount of retroactive spousal
    support

[72]

The
    parties agree that the amount of spousal support owing for the years 1996 to
    1999, on the assumption that the husband had faithfully complied with the
    original Separation Agreement, is $17,593.20 plus COLA.

[73]

With
    respect to the 2000-2003
period
, it is appropriate to
    use the sliding scale rates of support received by the wife in the 1993-1999
    period as a guide for determining a quantum for the subsequent 2000-2003
    period. The average of the sliding scale rates from 1993 to 1999 was $988.07
    per month
which,
is an appropriate scale for a
    retroactive support order in this case. Using this formula, the retroactive
    spousal support for the 2000-2003
period
is $47,427.43
    plus COLA.

[74]

Accordingly,
    the application judge erred by awarding the wife retroactive spousal support of
    $203,000.  The proper amount is $65,020.63
    plus COLA.

(8)

Ongoing spousal support

[75]

In
    a single sentence, the application judge considered the issue of ongoing
    spousal support, saying [s]he is owed  $2,000 per month ongoing support.

[76]

There
    is no basis for this award.  The
    Separation Agreement contemplated that spousal support would cease at the end
    of 1999.  The wife has had precisely the
    employment she contemplated continuously from 2000 to 2010.  She is self-sufficient.  Her income in 2009 was $72,240 and in 2010
    was $65,000.  There is no basis for
    awarding ongoing spousal support at this juncture.

(9)

Costs

[77]

The
    husband contends that the application judge erred in fixing costs at
    $107,082.50, the amount sought by the wife.

[78]

I
    disagree.  The application judge found
    that the wifes costs and disbursements, including the substantial disbursement
    relating to a valuation expert, were reasonable and necessary. The result for
    the wife greatly exceeded her two offers to settle, thus justifying the
    application judges award of full recovery costs subsequent to those
    offers.  Even with the significant
    reduction of spousal support on this appeal, the ultimate result is still much
    better than the offers to settle.

E.     DISPOSITION

[79]

I
    would dismiss the appeal on all aspects of the issue of retroactive child
    support for TC.

[80]

I
    would dismiss the appeal on the issue of the wifes entitlement to retroactive
    spousal support.  However, I would allow
    the appeal on the issues of duration and quantum of retroactive spousal
    support.  The wife should receive such
    support from 1996 to 2003 in the amount of $65,020.63 plus COLA.

[81]

I
    would allow the appeal on the issue of ongoing spousal support and declare that
    the wife is not entitled to such support.

[82]

I
    would dismiss the appeal relating to trial costs.

[83]

In
    my view, success on the appeal is about equally divided and I would make no
    order with respect to the costs of the appeal.

J. C. MacPherson J.A.


MacFarland and Epstein JJ.A.:

[84]

We
    have read the reasons of MacPherson J.A.  We agree with our colleagues proposed disposition of this appeal save
    with respect to the duration of retroactive spousal support.  We are of the opinion that the application of
    the strongly worded release in the Separation Agreement to the circumstances
    under which the Separation Agreement was signed and the ensuing financial
    circumstances of the parties, do not allow for a spousal support award that
    continues after the end of 1999, the date when spousal support ends under the
    terms of the agreement.

[85]

We
    agree with our colleague that the husband, through his deceit, cannot avoid the
    spousal support obligations he assumed when he signed the Separation
    Agreement.  The wife is therefore
    entitled to an award of $17,593.20, plus COLA, for the time from when the
    Separation Agreement was signed to the end of 1999, pursuant to clause 10(2)(a)
    of the agreement.

[86]

Where
    we part company with our colleague is his conclusion that the wife is entitled
    to spousal support during the four years from 2000 through to the end of
    2003.

[87]

First,
    it is important to note, as did our colleague, that the Separation Agreement
    was not set aside.  Indeed, even after
    the wife discovered the husbands breach of his obligations to provide full and
    complete disclosure, the wife continued to treat the agreement as being in
    force.  She relied upon it in her
    claim.  The trial judge relied upon it in
    his decision.  It is being relied upon,
    to some extent, in the analysis on appeal of the husbands child support
    obligations.

[88]

It
    follows that the only way in which the wife can lay claim to spousal support
    beyond the end of 1999, is to demonstrate that there has been a material change
    in circumstances.

[89]

With
    respect, it is unclear what our colleague considers to be a material change in
    circumstances but, given his view that spousal support should end in December
    2003 on the basis that at that point the wifes income reached a level whereby
    she was self-sufficient, we assume that he viewed the dip in the wifes income
    during the 2000 through 2003 time period as meeting the test for a material
    change in circumstances.

[90]

The
    test has been set out by the Supreme Court of Canada in
Miglin
v.
Miglin
,
[2003] 1 S.C.R. 303, in the
    context of determining spousal support where the separation agreement provides
    a release.  At
paras
.
    90 and 91, the court states:

The court's focus should be on the agreement's
    continued correspondence to the parties' original intentions as to their
    relative positions and the overall objectives of the Act, not on whether a
    change occurred
per se
. That is to say, we do not consider
    "change" of any particular nature to be a threshold requirement
    which, once established, entitles the court to jettison the agreement entirely.
    Rather, the court should be persuaded that both the intervention and the degree
    of intervention are warranted. That is, at this stage, even if unbending
    enforcement of the agreement is inappropriate, that agreement may still
    indicate to a trial judge the parties' understanding of their relationship and
    their intentions. Even an agreement that is not determinative as a result of
    the parties' circumstances at the time of the application warrants compulsory
    consideration under s. 15.2(4).

Although we recognize the unique nature of
    separation agreements and their differences from commercial contracts, they are
    contracts nonetheless. Parties must take responsibility for the contract they
    execute as well as for their own lives. It is only where the current
    circumstances represent a significant departure from the range of reasonable
    outcomes anticipated by the parties, in a manner that puts them at odds with
    the objectives of the Act, that the court may be persuaded to give the
    agreement little weight.

[91]

Clause 8(6) of the Separation Agreement provides for
    the wifes full and complete release to any claim she may have to support other
    than the payments agreed upon under the agreement.

[92]

This
    release is followed by clause 8(7) which, for convenience, We will repeat:

The parties realize that there may
    be future changes in the financial circumstances of the husband and/or the
    wife, by reason of their health, the cost of living, their employment,
    financial mismanagement, financial reversals, inheritance or otherwise. No
    change whatsoever, even if it be material, profound, catastrophic, radical or
    otherwise, will give the other the right to claim or obtain spousal support,
    except to the extent provided for the wife in accordance with the terms of this
    Agreement.

[93]

First,
    in the opening words of clause 8 of the agreement, the wife acknowledged that
    she has completed her course and obtained employment as a law clerk.  The parties expressed their expectation that
    within a reasonable period of time, the wifes income would increase.  This, in fact, took place during the exact
    period of time the parties contemplated would be required when they signed the
    agreement.  The subsequent temporary
    set-back does not, in our view, amount to a significant departure from the
    range of reasonable outcomes anticipated by the parties, particularly in the
    light of the wording of clause 8, to which both parties, represented by
    experienced counsel, agreed.  That
    wording makes it clear that a financial reversal, even one that is catastrophic
    provides no right to obtain spousal support beyond that which is provided for
    in the Separation Agreement.

[94]

We
    therefore cannot agree with our colleagues conclusion that the wife, had she
    been properly informed of her husbands financial situation in 1999, would have
    sought and received ongoing spousal support through to the end of 2003 on the
    basis that she was able to demonstrate a material change in circumstances.

[95]

The
    wife is to be commended for taking responsibility for her own life by upgrading
    her training and securing employment as a law clerk.  However, as directed in
Miglin
, she must also take
    responsibility for the agreement she executed  an agreement in which she
    acknowledged that no material change, even one that may be regarded as
    profound, catastrophic, radical or otherwise, will give the other the right to
    claim or obtain spousal support, except to the extent provided for the wife in
    accordance with the terms of this Agreement.  This, in our view, is a fully enforceable provision that provides a
    complete answer to the wifes claim for spousal support beyond the end of
    1999.

[96]

We
    do not see the husbands deceitful conduct as impacting this analysis. The
    husband is being held accountable for the abdication of his commitments to the
    wife by, among other things, the order requiring him to pay the spousal support
    owed under the Separation Agreement.

[97]

In
    relying on the Separation Agreement as a bar to a spousal support award that
    extends beyond 1999, we are mindful that we are in agreement with our colleague
    that child support should be ordered in an amount based on the child support
    guidelines, as opposed to the amounts set out in the Separation Agreement.  We do not view this as a contradiction.  The jurisprudence is clear that while the
    court should respect the parties agreement when it comes to spousal support,
    in dealing with child support the court may step in. This is particularly true
    where, as here, the child support agreed upon deviated significantly from the
    Guideline amounts. See
D.B.S.

v. S.R.G
at
paras
.
    75-79.

[98]

We
    would therefore order the husband to pay spousal support according to the
    provisions of the Separation Agreement, being $17,593.20 plus an adjustment to
    reflect COLA.  In our view, the wife is
    also entitled to interest on the arrears of spousal support. We would leave it
    to the parties to calculate these amounts.

RELEASED:  MAY 02 2011 (J. C. M.)

J. MacFarland J.A.

Gloria Epstein J.A.


